Putnam J.
afterwards drew up the opinion of the Court. The question is, whether promissory notes pass by a bequest of in-door movables.
There is no residuary clause in the will. In the bequests to Thomas O. Penniman and William Reed 2d, what did the testatrix mean by “ in-door movables ” ? She contrasts them with “ out-door movables.”
The word movable is derived from the civil law, and is one of the two great divisions into which property is divided ; bona mobilia and bona immobilia. Dr. Johnson defines movables, as “ goods ; furniture: distinguished from real or immovable possessions, as lands or houses.” And by the Dictionnaire de 1’A.cadémie Francaise, we learn that the word is usually understood to signify the utensils which are to furnish or ornament a house.
The term movables, bona mobilia, would seem to comprehend personal property ; and, if used without any adjunct or explanation, would include mobilia qucsse movent vel ab aliis moventur, movables which move themselves, as well as movables which are moved by other or foreign agency or power. In Termes de la Ley, the word Calais, or chattels, is said to comprehend goods movable and immovable, except such as are in nature of freehold, and parcel of it. That is a book of: great antiquity and accuracy, as is observed by Bayley J. in 5 Barn. & Cressw. 229. But the word bona, goods, in the civil law, includes chattels real as well as personal, and also lands.
Stamf. Praerog. Reg. c. 16. The word calalla includes' *406the issues and profits of lands of felons who fly for felony, emblements, rights of action to goods or where one is indebted to the felon by obligation.
A devise by one, of “ all his goods,” was held to pass a bond, and to extend to all personal estate ; per Lord Cowper, Anon, 1 P. Wms. 267. But if there had been a limitation or further description, as if the bequest had been “ of all my goods and chattels in Suffolk,” it would not have passed a bond which was found in the testator’s house in Suffolk. Moore v. Moore, 1 Bro. C. C. 127. And the reason is, that choses in action have no locality, but are considered as strictly following the person of the owner, and not as attached to or parcel of a particular estate.
So in Fleming v. Brook, 1 Sch. & Lefroy, 318 ; a bequest of all my property of whatsoever nature or kind the same may be, that shall be found in my house in D, except a bond of F. M. in. my writing-box in said house, does not pass a bond from G. C. to the testator, and several bankers’ accountable receipts for large sums of money; upon the ground that choses in action have no locality.
By the Code Napoleon, art. 534, the words goods movable (meubles meublants) only comprehend movables destined for the use and ornament of an apartment, as tapestries, beds, &c. And art. 536 ; the sale or gift of a house with all therein contained, does not comprehend ready money, nor credits, nor other rights of which the titles may be deposited within the house. Same point, in Ayliffe’s Civ. Law, bk. 3, tit. 2, page 278, 279. Rights of action, debtors’ accounts, &c., are not circumscribed to place, as corporeal goods are.
Now the bequests under consideration are not of all mov ables, but of in-door movables, restraining and limiting the same to such as were used as furniture or household stuff in the testatrix’s house, and did not, as we all think, comprehend the promissory notes which were due to the testatrix. These were to be considered as choses in action, not appertaining to the house, but to the person, following the person whether in-door or out-door. We believe this construction will be according to the intent of the testatrix, as well as to the reason of the authorities which bear upon the question.
*407Let - the decree of the judge of probate be confirmed, and the cause remitted, to the end that the estate may be settled accordingly.